DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoch et al US20120094589 in view of Woodall US9121616.
Regarding claim 1, Knoch et al US20120094589 discloses a household hood of the filtering type comprising a flue for evacuating fumes from rooms, the household hood comprising: 
- a first stretch developing along a vertical direction from an inlet section (see annotated Fig. 1, below), 
- at least one outlet opening for discharging said fumes along a substantially horizontal direction, said outlet opening having a height along said vertical direction and a width along a direction orthogonal to said vertical direction (see annotated Fig. 1, below), and 
- a second joining stretch between said first stretch and said outlet opening (see annotated Fig. 1, below),
wherein it comprises a pair of openings that are symmetrical with respect to a centreline plane arranged along said vertical direction, said second stretch having an upper surface, an intersection line 

    PNG
    media_image1.png
    919
    1055
    media_image1.png
    Greyscale

Knoch does not expressly disclose wherein said [outlet opening] height is less than 40 mm. 
The difference between the claimed subject matter and the prior art amounts to a mere change in size of the prior art device.    (see MPEP §2144.05.IV.A for obviousness rejections involving changes in size).
Woodall US9121616 teaches that in the field of exhaust hood systems (abstract) “the size and shape of hood can vary widely, depending on the desired aesthetics, the size of the underlying appliances, the size of the kitchen, as so on” (Col. 2 Ln. 47-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the size of Knoch such as to meet the claimed subject matter since doing so amounts to a routing change in size of the prior art device.  
Regarding claim 2, Knoch does not expressly disclose the household hood of claim 1, wherein the area of each outlet opening is comprised between 48 and 56 cm2. 
The difference between the claimed subject matter and the prior art amounts to a mere change in size of the prior art device.    (see MPEP §2144.05.IV.A for obviousness rejections involving changes in size).
	Woodall US9121616 teaches that in the field of exhaust hood systems (abstract) “the size and shape of hood can vary widely, depending on the desired aesthetics, the size of the underlying appliances, the size of the kitchen, as so on” (Col. 2 Ln. 47-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the size of Knoch such as to meet the claimed subject matter since doing so amounts to a routing change in size of the prior art device.  
Regarding claim 3, Knoch does not expressly disclose the household hood of claim 1, wherein the area of each outlet opening is equal to 52 cm2.
The difference between the claimed subject matter and the prior art amounts to a mere change in size of the prior art device.    (see MPEP §2144.05.IV.A for obviousness rejections involving changes in size).
Woodall US9121616 teaches that in the field of exhaust hood systems (abstract) “the size and shape of hood can vary widely, depending on the desired aesthetics, the size of the underlying appliances, the size of the kitchen, as so on” (Col. 2 Ln. 47-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the size of Knoch such as to meet the claimed subject matter since doing so amounts to a routing change in size of the prior art device.  
Regarding claim 4, Knoch does not expressly disclose the household hood of claim 1, wherein an adimensionalized distance between said inlet section and said nose is comprised between 0.7 and 0.75, said adimensionalized distance being calculated with respect to a distance between said outlet opening and a centreline plane of said flue. 
The difference between the claimed subject matter and the prior art amounts to a mere change in size of the prior art device.    (see MPEP §2144.05.IV.A for obviousness rejections involving changes in size).
	Woodall US9121616 teaches that in the field of exhaust hood systems (abstract) “the size and shape of hood can vary widely, depending on the desired aesthetics, the size of the underlying appliances, the size of the kitchen, as so on” (Col. 2 Ln. 47-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the size of Knoch such as to meet the claimed subject matter since doing so amounts to a routing change in size of the prior art device.  
Regarding claim 5, the modified Knoch teaches the household hood of claim 3, wherein said upper surface has a first connection placed at said nose (Fig. 1).
Knoch does not expressly disclose an adimensionalized radius of said first connection being comprised between 0.03 and 0.06, said adimensionalized radius being calculated with respect to a distance between said outlet opening and a centreline plane of said flue. 

	Woodall US9121616 teaches that in the field of exhaust hood systems (abstract) “the size and shape of hood can vary widely, depending on the desired aesthetics, the size of the underlying appliances, the size of the kitchen, as so on” (Col. 2 Ln. 47-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the size of Knoch such as to meet the claimed subject matter since doing so amounts to a routing change in size of the prior art device.  
Regarding claim 6, the modified Knoch teaches the household hood of claim 4, wherein said upper surface has a first connection placed at said nose (Fig. 1).
Knoch does not expressly disclose an adimensionalized radius of said first connection being comprised between 0.03 and 0.06, said adimensionalized radius being calculated with respect to a distance between said outlet opening and a centreline plane of said flue.
The difference between the claimed subject matter and the prior art amounts to a mere change in size of the prior art device.    (see MPEP §2144.05.IV.A for obviousness rejections involving changes in size).
	Woodall US9121616 teaches that in the field of exhaust hood systems (abstract) “the size and shape of hood can vary widely, depending on the desired aesthetics, the size of the underlying appliances, the size of the kitchen, as so on” (Col. 2 Ln. 47-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the size of Knoch such as to meet the claimed subject matter since doing so amounts to a routing change in size of the prior art device.  
Regarding claim 7, the modified Knoch teaches the household hood of claim 1, wherein said first stretch comprises an entrance zone close to said inlet section, said entrance zone having constant section along said vertical direction (Fig. 1).
Knoch does not expressly disclose said entrance zone having an adimensionalized length less than 0.3, said adimensionalized length of said entrance zone being calculated with respect to a distance between said outlet opening and a centreline plane of said flue.
The difference between the claimed subject matter and the prior art amounts to a mere change in size of the prior art device.    (see MPEP §2144.05.IV.A for obviousness rejections involving changes in size).
	Woodall US9121616 teaches that in the field of exhaust hood systems (abstract) “the size and shape of hood can vary widely, depending on the desired aesthetics, the size of the underlying appliances, the size of the kitchen, as so on” (Col. 2 Ln. 47-50).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the size of Knoch such as to meet the claimed subject matter since doing so amounts to a routing change in size of the prior art device.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPAK A DEEAN/Examiner, Art Unit 3762                               

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762